DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
 
Status of Application
The response and amendments to the claims filed 20 October 2021 are acknowledged and have been considered in their entirety.  Claims 1, 21-23 and 26-46 remain pending; Claims 39-46 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1, 21-23 and 26-38 remain subject to examination on the merits.
With regard to Applicant’s indicating that claims 37 and 38 were objected to in the Advisory action but there was no rationale for such objections, and thus it is believed to be in error, the Examiner notes the objection is not in error.  The claims are objected to for depending upon a rejected base claim but would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.


Withdrawal of Previous Objections/Rejections
The objections to the specification have been remedied by amendments made/filed on 21 September 2021 to overcome the noted sequence requirement deficiencies.  (See previous OA at sections 7-9)


Maintained or Modified Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsen et al. (App. Eng. Micro, 2011 – cited on IDS 08/28/2020) in view of Nielsen et al. (US 2015/0079646 – cited previously), Faraldos et al. (Tetrehedron 2007 – cited on IDS 08/28/2020), Bennett et al. (Phytochem., 2002 – cited on IDS 08/28/2020), Hu et al. 
Albertsen et al. teach fusing host Saccharomyces cerevisiae farnesyl diphosphate synthase erg20 (FPPS), which is also known as farnesyl pyrophosphate synthase, with a sesquiterpene synthase and expressing this fusion protein in the yeast Saccharomyces cerevisiae and demonstrate that this increases the overall production of the desired sesquiterpene in said yeast by 2-fold as compared when the two enzymes are co-expressed (See Abstract and Table 2).  In addition, they teach varying the length of the linker wherein said linker is GSG or is GSGGGGS, e.g. it includes/comprises GGGS (SEQ ID NO: 15) as in claims 24-25, (See Table 3, also given that claim 24 stipulates that the linker is comprising and thus open) and also optimizing the order of the fusion protein from N to C terminus (See Table 2).  It is further taught (See p. 1039, last paragraph):
In summary, we have used a synthetic biology approach and fused two metabolic enzymes, originating from two different species, to successfully produce a nonyeast product in a yeast cell factory. Physical fusion of the two enzymes optimized the local concentration and spatial organization of the two enzymatic
activities to redirect the metabolic flux toward the product more efficiently than that with free enzymes. This may serve as a useful and simple alternative to strategies that employ enzyme-docking stations to achieve similar effects (10). Importantly, we have shown that this enzyme fusion strategy can successfully be used in combination with traditional metabolic engineering strategies to further increase product yields.

Albertsen et al., however, do not teach wherein the Saccharomyces cerevisiae yeast cell further possesses increased content and/or activity of alcohol dehydrogenase, acetaldehyde dehydrogenase and acetyl-CoA synthetase; nor that germacrene A synthase is utilized in the fusion protein with farnesyl diphosphate synthase.  Saccharomyces cerevisiae erg20 (e.g. FPPS) is not disclosed.  
	Nielsen et al. teach a recombinant Saccharomyces cerevisiae yeast cell engineered so that a desired product can be produced optimally by manipulating said yeast cells metabolic pathways to push it towards product formation by increasing precursors acetyl-CoA and acetoacetyl-CoA (See paragraph 0009, 0014), wherein this is achieved in said modified yeast by increasing the levels of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS) – See paragraph 0009 and Figures 2-4.  It is further taught that when the yeast is used to make a secondary metabolite such as a sesquiterpene or terpenoid, said sesquiterpene or terpenoid synthase should be overexpressed.  Examples of this are those synthases that can catalyze the precursors such as farnesyl pyrophosphate (FPP) (See paragraph 0027) and that preferred sesquiterpene products made from the noted precursors such as farnesyl pyrophosphate include germacrene (See paragraph 0028).  Regarding claims 27-33, the genes encoding the terpenoid synthase is incorporated into an expression cassette, which is contained in a plasmid and which has a promoter that is either TEF1 or PGK1 (See Example 2, paragraph 0036) and the terminator is CYC1 or ADH1 (See Ex. 2, paragraph 0037), wherein the marker genes are his3 (See Ex. 1 and 2) – Also see, Figures 3 and 4.
Faraldos et al. teach a modified yeast that overexpresses germacrene A synthetase in order to produce the sesquiterpene germacrene A and it is an important intermediate in sesquiterpene biosynthesis (Abstract).  They specifically teach that germacrene is produced from farnesyl pyrophosphate/diphosphate (FPP) (See Scheme 
Bennett et al. teach the cDNA sequence for germacrene A synthase from lettuce (Lactuca sativa), LCT2 which has 100% sequence identity with instant SEQ ID NO: 12 (See SCORE, result #1, .rge file).  
Hu et al. teach the complete repository of sequence-verified protein encoding clones/sequences for S. cerevisiae wherein farnesyl diphosphate synthase erg20 is taught and has 100% sequence identity to instant SEQ ID NO: 11 (See SCORE, .rge file, result #1).  
Zhou et al. teach making fusion proteins of farnesyl pyrophosphate (FPP) erg20 and geranyl-geranyl diphosphate to for diterpenoid pathway production wherein said fusion protein comprises the “widely used linker GGGS” to make said fusion protein(s) – See p. 3239, last paragraph.  Echoing the teachings of Albertsen et al. (at Table 2), it is taught that the order of the fusion protein should be optimized as some had better activity depending on which enzyme was at the N-terminus (See p. 3238, last paragraph to p. 3239, 1st paragraph).  In addition, it is taught (p. 3239, 1st paragraph): 
The fusion of enzymes within diterpenoid biosynthetic pathway avoided the loss of intermediates through diffusion, degradation, or conversion by competitive enzymes in multistep metabolic pathways,32 which was similar to the natural megasynthases systems such as Type I polyketide synthase and fatty acid synthase.33
 
Therefore it would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to utilize a fusion protein comprising farnesyl pyrophosphate/diphosphate synthase fusion protein as taught by Albertsen et al. but to substitute the terpenoid synthase with a germacrene A synthase to produce S. cerevisiae host cell modified to drive metabolic flux towards terpenoid product formation by having increased levels of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS).  Thus, this would be the optimal yeast host cell “factory” as taught by Albertsen et al. as being ideal for use in terpenoid product formation.  In addition, as noted by Zhou et al., “The fusion of enzymes within diterpenoid biosynthetic pathway avoided the loss of intermediates through diffusion, degradation, or conversion by competitive enzymes in multistep metabolic pathways,32 which was similar to the natural megasynthases systems such as Type I polyketide synthase and fatty acid synthase.”  which provides basis and motivation to make sesquiterpene fusion enzymes with linkers such as GGGS or those taught in Albertsen et al. when trying to produce terpenoids. Thus, given Faraldos et al. teach one can make germacrene A from farnesyl pyrophosphate/diphosphate (FPP) by expressing germacrene A synthase in yeast host cells and germacrene A is an important intermediate in sesquiterpene biosynthesis, and given Albertsen et al. teach that expressing a FPP synthase and terpenoid synthase as fusion proteins, rather than individually, has a direct effect on the product yield (when said fusion protein and linkers are optimized for order and length of linker), which is also echoed by Zhou et al., then one skilled in the art would be motivated to use the yeast host cell of Nielsen et al. with the substituted fusion protein of Albertsen et al. or Zhou et al. but having germacrene synthase with FPP synthase, given the significant advantages in product yield each offers individually, which would then be expected to be even greater when combined.  One of skill in the art would have a reasonable S. cerevisiae host cell (e.g. having increased amounts of alcohol dehydrogenase (ADH2), acetaldehyde dehydrogenase (ALD6) and acetyl-CoA synthetase (ACS)) of Nielsen et al. given the teachings of Albertsen et al. and Zhou et al. in successfully expressing and producing terpenoid products in S. cerevisiae host cells and in view of the teachings of Faraldos et al. who teach germacrene A synthase can independently and successfully be expressed in S. cerevisiae host cells and finally given that the cDNA’s for both enzymes were well known in the art (see Bennett et al. and Hu et al.). 
As such, the references when combined render the instant claims prima facie obvious.
Applicant’s Response and Examiner’s Rebuttal:  
	Applicant’s traverse the rejection under 35 U.S.C. 103(a) as being unpatentable over Albertsen et al. (App. Eng. Micro, 2011 – cited on IDS 08/28/2020) in view of Nielsen et al. (US 2015/0079646 – cited previously), Faraldos et al. (Tetrehedron 2007 – cited on IDS 08/28/2020), Bennett et al. (Phytochem., 2002 – cited on IDS 08/28/2020) and Hu et al. (Genome. Res., 2007 – cited previously).  
	With regard to Applicants assertions that none of the reference alone or combined teach any of the linkers of SEQ ID NOs: 115-121 (See Remarks, p. 7, 2nd paragraph), this has been remedied by Zhoul et al. who teach making a FFP-GPPS fusion protein or GGPS-FFP fusion protein with the “widely used GGGS linker”.  GGGS linker is similar to those described in Albertsen et al.
st paragraph).  
	The Examiner acknowledges Applicant’s remarks but does not find them convincing.  The basic and essential teachings of Albertsen et al. is it is alright to utilize linkers of any length but that they should be optimized.  With this in mind, one skilled in the art would look to the linkers as taught by Albertsen et al. and that of Zhou et al., who teach that “GGGS” is very widely used as a fusion enzyme linker, in order to make the fusion proteins.  One skilled in the art would be motivated to test which produces the greatest quantity of product and one skilled in the art would also be motivated to produce the fusion enzyme with different enzymes at the C and N-terminus because Albertsen et al. and Zhou et al. teach this can make an impact.  Given all of these teachings one skilled in the art wanting to make a fusion enzyme for sesquiterpene synthesis, including the important Germacrene A, would fuse FFPS/Erg20 (as taught by both Albertsen et al. and Zhou et al.) with Germacrene A synthase because of the important advantages fusion enzyme have compared to those not in a fusion protein (as taught by Albertsen et al. and Zhou et al.), and utilize the variety of linkers provided by Albertsen et al. or the “widely used GGGS linker” as taught by Zhou et al. to formulate different fusion enzymes in different orders and with different linkers, to ascertain which is the best.  In addition, given there are only a finite number of linkers as taught to use, nd paragraph) is not the case.  Whether or not the recombinant yeast produces high amounts of beta-elemene or not is not of consequence given the reasoning for making a product need to be the same as Applicant’s reasoning.    
	 Finally, with regard to the additional secondary references, each provides a teaching of support for an element not taught by Albertsen et al., e.g. the specific amino acid sequence of the ERG20 protein, or the sequence of germacrene A synthase and thus when combined provide support for the claimed fusion protein.  	
Finally, with regard to Applicants assertions that biosynthesis is an experimental science with poor predictability of technical effects, it is asserted the teachings of Albersen et al. and Zhou et al. counter this assertion.  Making the fusion proteins is something one skilled in the art would be motivated to do for a multitude of reasons as stipulated by them both.  Such as the fusion of enzymes within diterpenoid biosynthetic pathway avoided the loss of intermediates through diffusion, degradation, or conversion by competitive enzymes in multistep metabolic pathways, See Zhou et al. (p. 3239, 1st paragraph).  See also Albertsen et al. at Abstract
The ability to transfer metabolic pathways from the natural producer organisms to the well-characterized cell factory Saccharomyces cerevisiae is well documented. However, as many secondary metabolites are produced by collaborating enzymes assembled in complexes, metabolite production in yeast may be limited by the inability of the heterologous enzymes to collaborate with the native yeast enzymes. This may cause loss of intermediates by diffusion or degradation or due to conversion of the intermediate through competitive 

	It is concluded, their simple test for fusion enzymes in synthetic biology demonstrates that engineering the spatial organization of metabolic enzymes around a branch point has great potential for diverting flux toward a desired product. (end of Abstract).  As such, the prior art does not support Applicant’s assertions that it is unpredictable to (a) make a fusion proteins with terpenoid enzymes with varying linkers and (b) that there would be no motivation to make such fusion enzymes for sesquiterpene production.  
	Thus, for these reasons, the rejection of record is maintained.

Conclusion
The linkers SEQ ID NOS: 16-21 are free of the prior art.  Should Applicant’s cancel SEQ ID NO: 15 from claim 1, the claims should be in condition for allowance.  Alternatively, allowable subject matter is found in claims 37-38 which are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 November 2021